t c summary opinion united_states tax_court scott m iovine and sharlyne p oliva petitioners v commissioner of internal revenue respondent docket no 24585-09s filed date scott m iovine and sharlyne p oliva pro sese karen j lapekas for respondent summary opinion goeke judge this case was heard pursuant to the provisions of section of the internal_revenue_code pursuant to sec_7463 the decision to be 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court continued entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ and joint federal income taxes of dollar_figure and dollar_figure respectively after settlement of certain issues the sole issue remaining for decision is whether petitioners are entitled to deduct losses resulting from rental_real_estate_activities or whether such losses are passive_activity_losses under sec_469 we hold that the losses are passive_activity_losses background at the time the petition was filed petitioners resided in florida i petitioners’ properties during and scott iovine worked as a pilot for american airlines and sharlyne oliva worked for the same company as a flight attendant at the end of mr iovine moved from chicago illinois to miami florida as a result of his marriage to ms oliva who had family ties in florida mr iovine began investing in real_estate in in he owned three properties and in he earned an illinois real_estate broker’s license ms oliva continued rules_of_practice and procedure also owned at least two properties before at the beginning of petitioners collectively owned four properties in illinois and three properties in florida during they sold one of the properties in illinois and bought three more properties in florida petitioners bought and sold no properties in the properties petitioners owned in are discussed further infra although petitioners rented the properties they owned property expenses and depreciation were greater than the rents received as a result petitioners claimed rental real_estate losses of dollar_figure and dollar_figure on their and tax returns respectively petitioners used these losses to offset other income and thus reported taxable_income of dollar_figure for and negative dollar_figure for respondent allowed the rental losses to offset certain gains such as a gain on the property sold in and gains on property rentals but still determined increases in petitioners’ incomes of dollar_figure and dollar_figure for and respectively ii petitioners’ records petitioners introduced logs which state the amount of time mr iovine purportedly spent on rental_real_estate_activities in and petitioner sec_2these properties included both houses and condos one commercial property was owned at the beginning of but was sold during that year stipulated that they created each of the logs after date in response to an irs audit the log contains dates and descriptions of activities which purportedly took place on those dates petitioners did not create the log using records in chicago rather they prepared the log in florida on the basis of their recollection mr iovine also recognized that the log is a sloppy thing and not pleasing in its accuracy the log does not list the number of hours spent on real_estate activities using the log petitioners estimate that mr iovine spent between and big_number hours participating in real_estate activities during like the log the log contains dates and descriptions of activities which purportedly took place on those dates although the log does not state the total number of hours spent on real_estate activities petitioners created an accompanying table entitled schedule of hours days properties schedule of hours which lists the number of hours mr iovine spent working on properties each day the schedule of hours lists dates on which real_estate activities were done the property properties at which the activities were done a condensed description of the activities and the hours spent on the activities the schedule list sec_3the log contains a multitude of inaccuracies such as listing work done on september a nonexistent date a total of hours spent by mr iovine on real_estate activities in petitioners stipulated that they also created the schedule of hours after date and admit that the hours listed are estimates petitioners believe that unlike the log the log and schedule of hours are largely accurate representations of mr iovine’s rental_real_estate_activities petitioners created the log and schedule of hours by supplementing mr iovine’s memory with emails from tenants to petitioners rental documents several dozen photographs of damage to property and repairs done and over copies of receipts invoices from home supply stores utilities and contractors the log the log and the schedule of hours reflect that a multitude of contractors were hired to do work on petitioners’ properties in and properties for which petitioners hired contractors in include michigan unit n michigan unit and n michigan unit these properties are discussed further infra petitioners did not account for the time contractors spent working on their properties 4petitioners admit that there were three mistakes made on the log such as listing some work done by ms oliva in florida while petitioner was in illinois and two errors relating to the dates on which two activities were performed these errors were minor and did not result in an improper counting of hours iii petitioners’ properties and mr iovine’s real_estate work in in petitioners owned the following nine properties s burr oak w higgins rd unit mccauley rd euclid unit michigan unit michigan unit pomona n michigan unit and n michigan unit in assigning hours to properties on the schedule of hours petitioners often grouped two or more properties into the same day when such groupings occurred hours worked for each of the individual properties were not listed according to the information provided we have no reliable means to prorate hours among properties when hours were listed in this manner considering only those days in which hours were assigned to a single property the hours mr iovine worked at each property were listed on the schedule of hours as follows-- 5for example the schedule of hours for april shows that mr iovine did work at both pomona and michigan unit the total hours for the day is listed a sec_4 but the hours are not divided between the two properties property s burr oak w higgins rd unit mccauley rd euclid unit michigan unit michigan unit pomona n michigan unit n michigan unit hour sec_1 --- --- --- --- 1all numbers are rounded to the nearest half hour when hours are prorated evenly for days which list more than one property the hours worked by mr iovine increase to-- property hour sec_75 s burr oak w higgins rd unit mccauley rd euclid unit michigan unit michigan unit pomona n michigan unit n michigan unit 6for example if a day listed nine hours worked at three different properties three hours would be assigned to each of those properties 7some days list all as well as another property for such days we assigned half the hours to the all category which was then evenly divided among all nine properties owned in and assigned half the hours solely to the separately listed_property iv american airlines timesheets and other information petitioners produced extensive timesheets for work mr iovine completed as a pilot for american airlines the timesheets reflect that mr iovine worked at least hours for american airlines in petitioners did not elect on their or income_tax return to treat all of mr iovine’s real_estate activities as a single activity mr iovine testified that an amended return was filed which did include such an election for but no evidence of such a return was produced on date respondent issued a notice_of_deficiency to petitioners for and petitioners timely filed a petition contesting the deficiencies a trial was held in miami florida on date discussion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to the claimed deductions rule a 503_us_79 petitioners have not argued that sec_7491 applies in this case and therefore bear the burden_of_proof ii whether mr iovine was a real_estate_professional sec_469 operates to generally disallow passive_activity_losses a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for a year over the aggregate income from all passive activities for the year sec_469 passive activities include any trade_or_business in which the taxpayer does not materially participate sec_469 sec_469 provides that except as provided in sec_469 the term passive_activity includes any rental real_estate activity however under sec_469 a taxpayer qualifies as a real_estate_professional and is not engaged in a passive_activity if-- i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates for taxpayers filing a joint_return the real_estate_professional requirements are satisfied only if either spouse separately satisfies such requirements sec_469 petitioners maintain mr iovine is a real_estate_professional under sec_469 we disagree with petitioners finding that mr iovine did not meet the 750-hour requirement of sec_469 for and did not satisfy sec_469 for because he spent more hours working as a pilot than he did participating in real_estate activities a sec_1_469-5t temporary income_tax regs fed reg date sets forth the requirements necessary to establish the taxpayer’s hours of participation as follows the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries 8petitioners acknowledge that ms oliva is not a real_estate_professional we have held that while the regulations are somewhat ambiguous concerning the records to be maintained by taxpayers they by no means allow a postevent ‘ballpark guesstimate’ carlstedt v commissioner tcmemo_1997_331 citing speer v commissioner t c memo petitioners have essentially conceded that the log is not sufficient to establish that mr iovine spent more than hours participating in real_estate activities in we will not dwell on the log other than to note its admitted extensive errors lack of hours worked per day or per property and lack of contemporaneous verification using the log petitioners were able to make no more than a ballpark guesstimate of the number of hours mr iovine spent participating in real_estate activities in we find the log is an insufficient means of establishing whether mr iovine spent more than hours participating in real_estate activities in mr iovine thus failed to satisfy sec_469 and so cannot be considered a real_estate_professional for and petitioners’ real_estate activity losses for that year are therefore passive losses under sec_469 9in the final argument section of their brief petitioners claim that sufficient documentation was provided for and given adequate time and resources petitioners are convinced enough evidence exists to provide witnesses and other documents to prove participation in as well b for purposes of determining whether a taxpayer is a real_estate_professional a taxpayer’s material_participation is determined separately with respect to each rental property unless the taxpayer makes an explicit election to treat all interests in rental real_estate as a single rental real_estate activity sec_469 bailey v commissioner tcmemo_2001_296 sec_1_469-9 e income_tax regs petitioners did not make such an election on their or tax_return although petitioners claim they made such an election on an amended return no evidence of such a return was provided even if they had made an election on an amended_return such an election would not be effective for because a taxpayer must make an explicit election with his or her original return trask v commissioner tcmemo_2010_78 emphasis supplied see also sec_1_469-9 income_tax regs because petitioners failed to make an election under sec_1_469-9 income_tax regs we evaluate each of their properties separately in order to determine whether mr iovine materially participated in real_estate activity for each property material_participation is defined as involvement in the operations of the activity that is regular continuous and substantial sec_469 an individual taxpayer materially participates in an activity if he or she meets any one of the following tests he or she participates more than hours during the year his or her participation is substantially_all of the participation of individuals in that activity for the year including individuals who are not owners of interests in the activity he or she participates more than hours and no other individual participated more the activity is a significant_participation_activity and his or her aggregate participation in all significant participation activities exceeds hours he or she materially participates for out of years immediately preceding the year in issue the activity is a personal_service_activity and he or she materially participated for any years preceding the year in issue or on all the facts and circumstances he or she participated on a regular continuous and substantial basis during the year bailey v commissioner tcmemo_2001_296 kosonen v commissioner tcmemo_2000_107 sec_1_469-5t temporary income_tax regs fed reg date 10in determining whether a taxpayer materially participates the participation of the spouse of the taxpayer shall be taken into account sec_469 however petitioners did not introduce logs testimony or other evidence which would help us determine the number of hours ms oliva spent participating in real_estate activities and we are thus unable to take any of her possible participation into account see bailey v commissioner tcmemo_2001_296 taxpayers’ assertion that husband spent time in the activity appears to be an afterthought such participation is not mentioned in the testimony of wife who described only her own actions thus we are unable to take into account the hours if any spent by husband in the operation of the property for brevity we will examine the seven tests of sec_1_469-5t temporary income_tax regs supra only with respect to the michigan unit n michigan unit and n michigan unit properties mr iovine fails the fifth and sixth tests for each of the three properties because petitioners introduced evidence only from and and test sec_5 and each require records for at least three years see sec_1_469-5t and temporary income_tax regs fed reg date the first third fourth and seventh tests each require a taxpayer to spend over hours at a property see id paras a b iii c first third fourth and seventh tests each require more than hours’ participation at a property mr iovine fails each of these tests for n michigan unit and n michigan unit because he spent only and nonprorated hours performing real_estate activities at these properties respectively in mr iovine also fails the first third fourth and seventh tests for michigan unit because he spent only nonprorated hours performing real_estate activities at this property in although mr iovine would have spent more than hours pincite michigan unit if hours were prorated evenly for days for which the schedule of hours failed to assign hours to individual properties we have previously refused to evenly prorate hours to aid taxpayers in this test see kosonen v commissioner tcmemo_2000_107 a taxpayer who spent a total of hours on seven rental real_estate properties but failed to provide evidence of the number of hours he spent on any one of the rental properties did not establish material_participation in any one of his rental_real_estate_activities however even if we did evenly prorate the hours listed for days on which mr iovine worked at more than one property among each of the properties listed for that day mr iovine would still not satisfy the requirements of sec_469dollar_figure finally mr iovine fails the second test because contractors performed work on each of michigan unit n michigan unit and n 11had we evenly prorated mr iovine’s hours for days when he worked at more than one property in the number of hours worked pincite michigan unit would have increased to for sake of argument we will assume this would result in mr iovine’s participation in activities at this property becoming material under one of the hour tests of sec_1_469-5t temporary income_tax regs fed reg date however evenly prorating hours would also increase the number of hours assigned to n michigan unit and n michigan unit to and hours respectively as the number of hours assigned to these properties would remain under mr iovine would still not have materially participated in those properties subtracting and from the hours listed on the schedule of hours yields only hours of material_participation in real_estate in this number is still smaller than the hours mr iovine worked at american airlines during and the real_estate losses for that year would thus still be passive losses under sec_469 michigan unit in but petitioners did not indicate the amount of time the contractors worked on these properties see pohoski v commissioner tcmemo_1998_17 second test not satisfied when taxpayers failed to put forth some indication of the actual time spent by third-party nonowners in activities on the property mr iovine acknowledged that he spent at least hours working for american airlines in thus in order to satisfy sec_469 petitioners must show that mr iovine spent over hours in real_property trades_or_businesses in which he materially participated petitioners’ schedule of hours reflect sec_898 hours spent by mr iovine on real_estate activities in total in however petitioners did not materially participate in the michigan unit n michigan unit and n michigan unit properties see supra pp therefore the number of hours listed on the schedule of hours for these three properties does not count toward satisfying the sec_469 requirement and mr iovine fails the requirement see sec_469 a taxpayer qualifies as a real_estate_professional if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates emphasis supplied mr iovine spent hour sec_12 pincite michigan unit n michigan unit and n michigan unit collectively subtracting these hours from the hours listed on the schedule of hours yields only hours less than the hours petitioners acknowledge mr iovine worked for american airlines during as a result mr iovine was not a real_estate_professional under sec_469 in and the real_estate related losses are passive_activity_losses in that year 12this number does not include prorated hours c conclusion we hold that petitioners’ real_estate related losses are passive_activity_losses for both and in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
